                                          Case 3:20-cv-04997-JSC Document 74 Filed 03/23/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BUNSOW DE MORY LLP,                               Case No. 20-cv-04997-JSC
                                                        Plaintiff,
                                   8
                                                                                           ORDER FOLLOWING STATUS
                                                  v.                                       CONFERECE
                                   9

                                  10     NORTH FORTY CONSULTING LLC,
                                                        Defendant.
                                  11

                                  12          Following the parties’ March 23, 2021 status conference, the parties’ ADR deadline is
Northern District of California
 United States District Court




                                  13   continued to April 30, 2021. The parties are referred to Magistrate Judge Susan van Kuelen for a

                                  14   settlement conference to take place during the last two weeks of April, on a day convenient to

                                  15   Judge van Kuelen. Further, the deadline to complete discovery already served or noticed is

                                  16   extended to June 2, 2021. The parties’ joint written submission seeking clarification of this

                                  17   Court’s Order Re: Plaintiff’s Motion for Judgment on the Pleadings, (Dkt. No. 53), is due by April

                                  18   1, 2021.

                                  19          A further Case Management Conference is scheduled for April 8, 2021 at 1:30 p.m. to

                                  20   occur by Zoom videoconference. No further case management conference statement is required.

                                  21   The purpose of the conference will be to address the joint submission and ensure that each party

                                  22   has sufficient discovery to engage in a meaningful settlement conference.

                                  23          IT IS SO ORDERED.

                                  24   Dated: March 23, 2021

                                  25

                                  26
                                                                                                   JACQUELINE SCOTT CORLEY
                                  27                                                               United States Magistrate Judge
                                  28
